                 Case 3:21-cv-05366-RAJ Document 7 Filed 07/27/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
11                                      AT SEATTLE

12   ERIN E. VAUGHN,                                  Civil No. 3:21-CV-05366-RAJ
13            Plaintiff,
14
              vs.                                      PROPOSED ORDER
15
     COMMISSIONER OF SOCIAL
16   SECURITY,

17            Defendant.

18            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
19
     shall be amended as follows:
20
              Defendant shall have up to and including September 20, 2021, to file a response to
21
     Plaintiff’s Complaint, including the certified administrative record. If the certified
22
     administrative record becomes available to the Office of the General Counsel before the
23

24
     aforementioned date, the record may be filed earlier, if feasible. If the Commissioner is

     Page 1         PROPOSED ORDER - [3:21-CV-05366-RAJ]
                Case 3:21-cv-05366-RAJ Document 7 Filed 07/27/21 Page 2 of 2



 1
     unable to file the certified administrative record by that date, the Commissioner shall file
 2
     another motion for extension every 28 days until the certified administrative record
 3
     becomes available.
 4

 5            DATED this 27th day of July, 2021.

 6

 7

 8
                                                       A
                                                       The Honorable Richard A. Jones
 9                                                     United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:21-CV-05366-RAJ]
